Case 1:18-cv-02351-RBJ Document 15-1 Filed 10/05/18 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02351-KLM

FARMLAND PARTNERS INC.,

        Plaintiff,

v.

ROTA FORTUNAE (WHOSE TRUE NAME IS UNKNOWN), JOHN/JANE DOES 2–10
(WHOSE TRUE NAMES ARE UNKNOWN),

        Defendants.


                DECLARATION FROM KYLE S. PIETARI IN SUPPORT OF
                       PLAINTIFF’S MOTION TO REMAND


I, Kyle S. Pietari, declare that the following is true and correct based upon my personal

knowledge:

             1. I am an attorney licensed to practice law in the State of Colorado. I work at the

law firm Morrison & Foerster LLP and am counsel of record for Plaintiff Farmland Partners Inc.

(“Farmland Partners”) in the above-captioned matter. I have personal knowledge of the facts set

forth herein, and if called and sworn as a witness, could and would competently testify thereto.

             2. On July 9, 2018, Matthew Mitzner wrote a letter to Farmland Partners on behalf

of a group of investors demanding information related to Farmland Partners’ business. Exhibit A

hereto is a true and correct copy of that letter.

             3. On July 20, 2018, Michael Stockham, counsel for Matthew Mitzner—who was at

that time counsel to Rota Fortunae (“RF”)—sent an email to counsel for Farmland Partners that

referenced multiple “clients” of Mr. Mitzner on whose behalf Mr. Mitzner wrote his July 9 letter

                                                    1
ny-1346502
Case 1:18-cv-02351-RBJ Document 15-1 Filed 10/05/18 USDC Colorado Page 2 of 3




to Farmland Partners. This email also stressed that Mr. Mitzner did not have personal

knowledge of the actions of RF and its co-conspirators. Exhibit B hereto is a true and correct

copy of that email.

              4. On July 23, 2018, Farmland Partners filed its Complaint against RF and John/Jane

Does 2–10 in Colorado State Court. Exhibit C hereto is a true and correct copy of the

Complaint.

              5. On August 7, 2018, Farmland Partners filed a Motion to Allow Substituted

Service on RF. Exhibit D hereto is a true and correct copy of that filing.

              6. On August 16, 2018, Farmland Partners effectuated service on RF via the

methods outlined in the Court’s Order Granting Substituted Service on RF. Exhibit E is a true

and correct copy of the filed Proof of Service on RF.

              7. On August 20, 2018, John Chanin sent Farmland Partners’ counsel an email

stating that he would “be representing Mr. Mitzner and his clients in this matter.” Exhibit F

hereto is a true and correct copy of that email.

              8. On August 28, 2018, Farmland Partners filed a Motion to Allow Substituted

Service on John/Jane Does 2–10. Exhibit G is a true and correct copy of that filing.

              9. On August 29, 2018, the Colorado State Court granted Farmland Partners’ Motion

to Allow Substituted Service on John/Jane Does 2–10. Exhibit H is a true and correct copy of

that Order.

              10. On August 30, 2018, Farmland Partners effectuated service on John/Jane Does 2–

10 via the methods outlined in the Court’s Order Granting Substituted Service on John/Jane Does

2–10. Exhibit I is a true and correct copy of the filed Proof of Service on John/Jane Does 2–10.


                                                   2
ny-1346502
Case 1:18-cv-02351-RBJ Document 15-1 Filed 10/05/18 USDC Colorado Page 3 of 3




             11. On August 30, 2018, RF filed a Motion to Reconsider the Order Granting

Substituted Service on John/Jane Does 2–10. Exhibit J hereto is a true and correct copy of that

filing.

             12. On September 7, 2018, Farmland Partners filed its Response to RF’s Motion to

Reconsider Order Granting Substituted Service on John/Jane Does 2–10. Exhibit K hereto is a

true and correct copy of that filing.

             13. I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.



Executed on: October 5, 2018

                                                Respectfully submitted,



                                                /s/ Kyle S. Pietari
                                                Kyle S. Pietari
                                                Morrison & Foerster LLP
                                                4200 Republic Plaza
                                                370 Seventeenth Street
                                                Denver, Colorado 80202-5638
                                                Telephone: 303.592.1500
                                                Facsimile: 303.592.1510
                                                kpietari@mofo.com
                                                Attorney for Plaintiff, Farmland Partners Inc.




                                                   3
ny-1346502
